Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2509126 to Werner et al. (Werner).
Regarding Claim 1, Werner teaches an energy conversion element comprising: 
an energy conversion film at least comprising a charged resin film consisting of a resin film at least containing a thermoplastic resin and a metal soap [0031]; and 
an electrode provided on at least one of two surfaces of the energy conversion film (abstract).

Claims 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4789504 to Ohmori et al. (Ohmori).
Regarding Claim 10, Ohmori teaches an energy conversion film at least comprising a charged resin film consisting of a resin film at least containing a thermoplastic resin and a metal soap (Col. 1 line 59- Col. 2 line 4 teaches palmitic acid aluminum in polyethlyene).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4789504 to Ohmori et al. (Ohmori) in view of  EP 2509126 to Werner et al. (Werner).
Regarding Claim 1, Werner teaches an energy conversion element comprising: 
an energy conversion film at least comprising a charged resin film consisting of a resin film at least containing a thermoplastic resin and a metal soap (Col. 1 line 59- Col. 2 line 4 teaches palmitic acid aluminum in polyethlyene).
Ohmori does not explicitly teach an electrode. However, in analgous art, Werner teaches an electrode provided on at least one of two surfaces of the energy conversion film (abstract).  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Werner in order to provide ohmic contact for the current generated in the electret material, without which the invention of Ohmori would have no use.

Regarding Claim 2, Ohmori and Werner teach the energy conversion element according to claim 1, wherein the thermoplastic resin contains a polyolefin resin (polyethelene is a polylolefin) , and the metal soap has a melting point of 50°C to 220°C (Ohmori lists palmitic acid which is a metal soap having a melting point of 150C).

 Regarding Claim 3, Ohmori and Werner teach the energy conversion element according to claim 1, wherein the metal soap is a salt of a fatty acid having 5 to 30 carbon atoms and a metal (palmitic acid aluminum has 16 carbon atoms).

Regarding Claim 4, Ohmori and Werner teach the energy conversion element according to any one of claims 1 to 3, wherein the metal soap is a salt of a fatty acid and a metal belonging to group 2 to 13 of the periodic table (aluminum is between groups 2 and 13).

Regarding Claim 5, Ohmori and Werner teach the energy conversion element according to claim 3, wherein the metal is at least one selected from the group consisting of zinc, calcium, and aluminum.

Regarding Claim 7, Ohmori and Werner teach the energy conversion element according to any one of claim 1, wherein the energy conversion film at least comprises a charged resin film obtained by injecting a charge into the resin film by a DC corona discharge processing (Col. 2 line 7). 

Regarding Claim 8, Ohmori and Werner teach the energy conversion element according to any one of claim 1, but do not explicitly teach that the electrode has a particular range of surface resistivity. However, the resistivity of an electrode directly affects its efficiency, and is therefore a result effective variable, which may be optimized by the person of ordinary skill (MPEP 2144.05(II)(B)).  

Regarding Claim 9, Ohmori and Werner teach the energy conversion element according to any one of claims 1 to 8, wherein a maximum voltage, which is generated by an impact when an iron ball having a diameter of 9.5 mm and a mass of 3.5 g is naturally dropped from a height of 8 mm in the vertical direction on the energy conversion element, which has been subjected to a heat treatment at 85°C for 14 days and placed on a horizontal plane at a temperature of 23°C in an environment of a relative humidity of 50%, is 5 mV or more (identical structures will have identical characteristics, see MPEP 2112.01).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmori and Werner as applied to claim 1 above, and further in view of WO 2010143687 to Yamazaki et al. (Yamazaki).
Regarding Claim 6, Ohmori and Werner teach the energy conversion element according to any one of claim 1, but do not explicitly teach that the resin film is a porous resin film having pores within the film.  However, in analogous art, Yamazaki teaches throughout that a resin material for an electret transducer should be porous. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Yamazaki in order to provide for flexible, wide range applications of use for the electret device, as taught by Yamazaki [0075]. 












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812